Citation Nr: 9920891	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-34 058	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Eligibility to an extension of the delimiting date for 
educational benefits awarded pursuant to Chapter 1606, Title 
10, United States Code, beyond January 6, 1996.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Information in the appellant's claims 
file does not include verification of the exact dates of the 
veteran's service with the Selected Reserve (Army Reserve); 
however, the Department of Defense (DOD) has reported a 6- 
year obligation date of January 6, 1986, and a Chapter 1606 
eligibility date of January 6, 1986.


REMAND

The appellant seeks an extension of the delimiting date for 
his educational assistance benefits.  The appellant maintains 
that he was unaware that there was a ten year limitation to 
his benefits.  He further maintains that he was unable to use 
his full ten years because for part of that time period VA 
erroneously categorized him as ineligible for those benefits.  
A review of the statement of the case reveals that the RO did 
not consider whether the veteran was eligible for an 
extension of the delimiting dated for his educational 
assistance benefits.  The RO must first consider whether the 
veteran is eligible for an extension prior to making a 
determination as to whether the veteran is entitled to an 
extension.  Eligibility for an extension includes such 
factors as whether or not the appellant submitted a timely 
claim for an extension.  The RO must consider this issue and 
provide the applicable laws and regulations to the appellant 
prior to review by the Board.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should provide the veteran 
with a supplemental statement of the case 
addressing whether his claim for 
extension of the delimiting date was 
timely filed.  The appropriate 
regulations, including 38 C.F.R. 
§§ 21.7532(e) and 21.7551, should be 
included and discussed.  The appellant 
should be given an appropriate period of 
time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


